Citation Nr: 0402744	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  02-11 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES                        

1.  Entitlement to service connection for a right hand 
disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for left ear hearing 
loss.

4.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and S.J.

ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to May 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claims.

In August 2002, the veteran claimed entitlement to a total 
disability rating based upon individual unemployability.  
This matter is referred to the RO for appropriate action.

In June 2003, the veteran testified at a video-conference 
hearing over which the undersigned Veterans Law Judge 
presided, a transcript of which has been associated with the 
claims folder.


FINDINGS OF FACT

1.  A right hand disability and hypertension did not have 
their onset during active service or result from disease or 
injury in service.

2.  Left ear hearing loss did not have its onset during 
active service or result from disease or injury in service.

3.  The veteran's PTSD is manifested by occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to moderate symptoms; it is not productive of 
occupational and social impairment with reduced reliability 
and productivity.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
right hand disability and hypertension have not been met.  38 
U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).

2.  The criteria for entitlement to service connection for 
left ear hearing loss have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 2002);  38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2003).

3.  The schedular criteria for the initial assignment of a 
disability evaluation greater than 30 percent for PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA satisfied this duty by means of letters 
to the veteran from the RO dated in November 2001 and January 
2002, and the discussions in the May 2002 rating decision, 
the August 2002 Statement of the Case (SOC), and the October 
2002 Supplemental Statement of the Case (SSOC).

The notification letters sent to the veteran in November 2001 
and January 2002 also properly notified him of his statutory 
rights.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003); Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003).  Although the RO told the veteran that 
he should submit additional evidence within 30 days, an 
amendment to the VCAA was recently enacted clarifying that 
the one-year period within which evidence may be submitted 
does not prohibit VA from making a decision on a claim before 
expiration of that time period.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. §  ____)  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's available service 
personnel and medical records.  The veteran has not reported 
that there are any available VA or private treatment records 
that have not been obtained by the RO.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran was afforded VA psychiatric examinations 
in May 2002 and September 2002.  

The veteran was not afforded a VA examination for his 
asserted right hand, hypertension, and left ear hearing loss 
disabilities.  There is no evidence that he actually had a 
right hand disorder, hypertension, or left ear hearing loss 
during service.  In fact, the evidence indicates otherwise.  
On separation examination in May 1972, examination of his 
upper extremities, heart and vascular system, and hearing was 
normal.  The veteran himself has denied being treated for 
hypertension or hearing loss during service.  

Because there is no competent evidence tending to show that 
the veteran had said disorders during service, VA's duty to 
assist is not triggered.  Cf. Charles v. Principi, 16 Vet. 
App. 370 (2002).  A right hand disorder, hypertension, and 
left ear hearing loss are not the type of conditions where 
the veteran's statements alone could provide a link to active 
service.  This is because he lacks the education, training, 
or experience to offer medical diagnoses or opinions.  See 
Explanatory Statement on H.R. 4864, As Amended, 146 Cong. 
Rec. H 9912, H 9915 (Oct. 17, 2000) (defining "competent 
evidence" as "fit for the purpose for which it is 
offered," meaning a lay person can provide evidence that he 
has pain, such as pain in the knee, but not that he has, for 
example, a torn ligament, because that diagnosis requires 
more sophisticated information provided by special 
examination or testing).  In this particular case, the 
persistent or recurrent symptoms of such conditions are not 
the type of things that can be observed by a lay person.  38 
U.S.C.A. 5103A(d) (West 2002); 38 C.F.R. 3.159(c)(4)(A) 
(2003).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  Accordingly, the requirements of the VCAA 
have been met by the RO to the extent possible.  


Right hand disability and hypertension

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2003).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

Service connection for certain chronic disorders such as 
cardiovascular-renal disease, including hypertension, may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The veteran's service medical records are negative for any 
reports, treatment or diagnoses of any right hand disorder or 
hypertension during his period of active service.  A report 
of medical examination completed in January 1970 shows that 
upon clinical evaluation, his upper extremities and heart and 
vascular system were normal.  Blood pressure was read to be 
124/76.  A chronological record of medical care dated in 
January 1971 shows that his blood pressure was read to be 
120/76.  The report of medical examination completed at 
separation in May 1972, shows that upon clinical evaluation, 
his upper extremities and vascular system were normal and 
that his blood pressure was measured to be 120/70.

Subsequent to service, there is no medical evidence of record 
showing that the veteran has a right hand disorder or 
hypertension that is related to his period of active service.  
During his June 2003 video-conference hearing, he reported 
that he had a piece of shrapnel or gunpowder in his right 
hand because a machine gun blew up in his hand when changing 
the barrel during a firefight.  He indicated that he had been 
sent to a field hospital for a day and a half and was sent 
back to the field as his injury had not been a bad enough 
wound.  He added that he has never had a doctor examine his 
right hand since his separation from service.

The veteran also testified that he did not remember having 
high blood pressure while in service and that he had been 
diagnosed with hypertension approximately 20 years following 
his separation from service.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
residuals of a right hand disorder and hypertension.  The 
available service medical records that included a complete 
review of systems at separation are negative for any 
complaints or findings of any related disorder.  There are 
also no post-service treatment records that relate to either 
a right hand disorder or hypertension.  

Assuming, without deciding, that the veteran injured his 
right hand during service as he described, he testified in 
June 2003 that he has not had his hand examined by a doctor 
or had any treatment for his right hand since his separation 
from service.  Musculoskeletal evaluation was normal in March 
2001, and the veteran denied a history of any major injury at 
that time.  In the absence of any competent evidence of a 
current right hand disability, his claim must be denied.  

With respect to hypertension, as noted above, the veteran 
himself said that he did not remember having hypertension 
during service and was not diagnosed as having that condition 
until 20 years after service.  Hypertension was specifically 
not found upon VA evaluation in March 2001.            

In short, there is no competent medical evidence of record 
showing that the veteran has a current right hand disorder or 
hypertension or that any such disability is etiologically 
related to his period of active service.

Any contentions by the veteran that he has a current right 
hand disorder or hypertension that is somehow related to his 
active service, even if presented as sworn testimony, are not 
competent.  There is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

Similarly, the evidence does not show that the veteran was 
diagnosed with hypertension within one year following his 
separation from service.  Hypertension, by the veteran's own 
testimony, was not demonstrated until 20 years following his 
separation from service.  As such, service connection on a 
presumptive basis is not warranted.  See 38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

For the reasons and bases provided above, the evidence in 
this case preponderates against the claims for service 
connection for residuals a right hand disorder and 
hypertension.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. §5107 
(West 2002).

Left ear hearing loss

Sensorineural hearing loss may also be presumed to have been 
incurred during active military service if it is manifest to  
a degree of 10 percent within the first year following active  
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002);  38 
C.F.R. §§ 3.307, 3.309 (2003).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26  
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R.  § 
3.385 (2003).

The report of medical examination completed at separation in 
May 1972 shows that upon clinical evaluation, the veteran's 
ears were generally normal.  Hearing was measured using the 
whispered voice test with results of 15/15, bilaterally.  
There is no indication in any of the service medical records  
that the veteran had any complaints of or treatment for 
hearing loss.  

Subsequent to service, there is no medical evidence of record 
that the veteran has a left ear hearing loss disability.  He 
complained of left ear hearing loss on VA evaluation in March 
2001, but there was no objective evidence of hearing loss.  

During his June 2003 video-conference hearing, the veteran 
reported that he incurred left ear hearing loss during active 
service when he was in a firefight between two armored 
personnel carriers and a howitzer fired near his left ear.  
He indicated that his ear bled, but then it stopped.  He 
added that he was not treated for hearing loss during service 
or since his separation from service.  

Assuming, without deciding, that the veteran suffered 
acoustic trauma as he described during service, he has denied 
ever being treated for or diagnosed as having left ear 
hearing loss.  In the absence of competent evidence of a 
current disability, his claim must be denied.    

In sum, the preponderance of the evidence is against the 
veteran's claim for service connection for left ear hearing 
loss as he has not shown that he has a current left ear 
hearing loss disability within the  meaning of the applicable 
VA regulations.  As there is no evidence of an in-service 
hearing loss disability and no evidence of a current left ear 
hearing loss disability as defined by 38 C.F.R. § 3.385, 
entitlement to service connection is not warranted.  

The veteran's contention that he has left ear hearing loss 
that is related to his active service, even if presented as 
sworn testimony, is not competent, as he has not shown that 
he possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Espiritu, 2 Vet. App. at 494. 

Similarly, the evidence does not show that the veteran was 
diagnosed with left ear hearing loss within one year 
following his separation from service, thus, service 
connection on a presumptive basis is not warranted.  See 
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for left ear hearing loss.  See Degmetich, 104 
F.3d at 1328; Gilpin, 155 F.3d at 1353.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. §5107 (West 2002).

PTSD

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2003).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2003), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2003).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2003).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2003); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
 -- that the present level of the veteran's disability is the 
primary concern in a claim for an increased rating and that 
past medical reports should not be given precedence over 
current medical findings -- does not apply to the assignment 
of an initial rating for a disability when service connection 
is awarded for that disability.  Fenderson, 12 Vet. App. at 
126.  Instead, where a veteran appeals the initial rating 
assigned for a disability, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id. 

The veteran's service-connected PTSD is currently rated as 30 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2003).   Anxiety disorders, which include PTSD, 
are rated under the criteria set forth in Diagnostic Code 
9440.  Under this criteria, a 100 percent rating is warranted 
if there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and  hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.  

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).  

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

In a rating action dated in May 2002, the veteran was awarded 
entitlement to service connection for PTSD.  He was assigned 
a 30 percent disability rating effective June 13, 2001.

Lay statements from [redacted] and [redacted] received 
in November 2001 show that the veteran was reported to 
currently have problems dealing with other people and that he 
tended to isolate himself.

A VA medical record dated in April 2001 shows the veteran had 
been under treatment since January 2001 and had been 
diagnosed with major depression with psychotic features, 
combat related PTSD, and chemical dependency.  His cocaine 
use was said to be in remission, but he continued to use 
alcohol and cannabis.  He was said to be markedly impaired.

A VA examination report dated in April 2002 shows that the 
veteran was goal oriented, oriented to time, place, and 
person, and able to organize his thoughts and to express 
himself.  He spoke normally with mild tension and anxiety.  
His mood was moderately depressed.  There were no psychoses, 
delusions, hallucinations, or organicity seen.  He was on 
anti-psychotic medication and appeared to be doing well.  His 
memory was good and he had some insight.  He was shown to be 
diagnosed with chronic PTSD, chronic major depressive 
disorder, and polysubstance abuse, not in complete remission.  
The examiner assigned a GAF scale score of 55.

VA outpatient treatment records dated from January 2001 to 
June 2002 show that the veteran was undergoing periodic 
treatment for symptoms associated with major depression with 
psychotic features, polysubstance dependence, and PTSD.  He 
reported symptoms that included depression, insomnia, 
isolation, flashbacks, auditory hallucinations, and paranoia.

A VA medical record dated in May 2002 shows that the veteran 
was treated monthly for symptoms associated with depression 
with psychotic features and PTSD.  A nurse practitioner noted 
that he was on several psychiatric medications and was unable 
to work.

A VA examination report dated in September 2002 shows that 
the veteran was married once and never had biological 
children of his own.  He had been divorced for twelve years 
and currently lived with a girlfriend.  He worked for a long 
time as a truck driver, but stated that about three or four 
years earlier he became frequently dizzy, allegedly had 
blackout spells and was unable to work further. The veteran 
admitted to drinking and smoking marijuana, but categorically 
denied involvement with cocaine for quite a few years, but 
was not exactly sure how many years.  The veteran did not 
think he was employable, but was doing a little work for the 
neighborhood, such as lawn mowing, and would walk around town 
and collect discarded cans which he would sell.  He would 
watch a great deal of television.  He was not afraid to watch 
the Vietnam movies, as a matter of fact, he liked to compare 
the television presentation to his own realistic experiences.  

The examiner referenced the earlier April 2002 VA examination 
report and emphasized the diagnosis of polysubstance drug 
abuse and suspected that the veteran was not completely free 
from drugs as he himself admitted marijuana use.   With 
regard to family history, the veteran reported one sister but 
the relationship was very tense, if not overtly hostile.  He 
stated that he was emotionally unable to go to his mother's 
funeral, which was not understood by his sister who became 
extremely hostile toward him.  He stated that his girlfriend 
was taking good care of him, and would drive him when 
necessary to make a trip.  The examiner referred to the prior 
estimated GAF of 55, but believed it was currently, perhaps, 
a little bit lower.

Mental status examination revealed a very tall man who had a 
very long beard all around his face and he looked about a 
little bit older than his stated age.  He was very pale.  He 
was cleanly but very casually dressed.  He participated in 
this examination with great deal of anxiousness to present 
himself as a very sick man.  He was well posed and repeatedly 
emphasized that he was suffering from PTSD and that he had a 
nervous breakdown, but had no psychiatric hospitalization 
whatsoever.  He repeatedly said that he had suicidal thoughts 
but actually his current behavior from the standpoint of 
mental health showed relatively much better condition than he 
himself represented this situation and the examiner did not 
really see him deeply depressed.  Some mild depression might 
have been present.  His daily activities were described as 
collecting discarded beer cans, watching television, or doing 
some other occasional handyman work for the neighbors.  This 
was said to show a difficult question as to what extent this 
veteran was really unemployable.  It was said that probably 
it was because of the long dependence on alcohol and drugs 
that his personality was undermined and he could not 
withstand any stresses.  He stated that his last time working 
as a truck driver he could not stand the stresses.  The 
examiner added that it was probable that his dizziness and 
fainting had a great deal of psychological resistance and of 
course the affect of drugs and alcohol.  The examiner also 
noted that generally, examiners often do not realize that any 
person who is complaining about his own disability likes to 
put the heavy influence on traumatic experience and not 
realizing that the alcohol and drugs have an even stronger 
influence on his personal behavior and ability to withstand 
stresses.  He, otherwise, had good contact with outside 
reality.  The veteran was able to express himself, and 
emphasized quite often his own disabilities.  At the time of 
the examination there were neither suicidal ideation or 
depression, but the examiner did not deny that the diagnosis 
of depression was correct.  

The psychiatric diagnoses were long-term alcohol abuse, 
probably PTSD to the same degree as the veteran was currently 
rated, and mild chronic depression which had been a major 
type in the past.  The examiner added that he did not think 
that the veteran was really employable because of his 
inability to withstand environmental stresses with every job, 
but not necessarily because of his PTSD.  Some contribution 
of PTSD was granted, but the major part of the veteran's 
unemployability was said to be weakened personality under the 
influence of prolonged alcohol and drug abuse.  A GAF of 
around 40 was provided.

During his June 2003 video-conference hearing testimony 
before the Board, the veteran indicated that he was not an 
alcohol abuser and drank, perhaps, one beer per month.  He 
added that he no would no longer use drugs.  He indicated 
that he would no longer work as a truck driver because he 
would experience blackout spells while on the job.  He added 
that he would experience flashbacks and nightmares and that 
he did not like to be around other people, with the exception 
of his girlfriend with whom he got along fine.

In examining the evidence in this case, the Board concludes 
that the findings do not approximate the criteria for the 
assignment of a higher disability rating.  The VA examination 
conducted in April 2002 set forth that the veteran's 
disability was manifested by chronic symptoms of PTSD, major 
depressive disorder, and polysubstance abuse, not in complete 
remission.  The GAF of 55 which was assigned is indicative of 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  Although the September 
2002 VA examination provided a GAF of 40, which is indicative 
of some impairment in reality testing or communication or 
major impairment in several areas such as work, family 
relations, judgment, thinking or mood, the examiner 
attributed the major part of the veteran's disability to 
derive from a weakened personality under the influence of 
prolonged alcohol and drug abuse, as opposed to PTSD.  The 
Board finds these examination reports to be most probative, 
as they were based upon review of the entire claims folder 
and detailed examination of the veteran.  Factors for 
assessing the probative value of a medical opinion include 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  There is no indication that 
the nurse practitioner who stated that the veteran was unable 
to work in May 2002 had reviewed the claims folder.  
Additionally, the conclusions rendered by the VA medical 
doctors in April and September 2002 are found to have more 
weight than that provided by the nurse practitioner, based 
upon their relative expertise.  

The medical evidence does not show that the veteran's PTSD 
symptoms are currently manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; or difficulty in establishing and maintaining effective 
work and social relationships.  To the contrary, the evidence 
rules out most of these kinds of symptoms.  The VA examiners 
in 2002 noted that only some mild or moderate depression was 
present.  The veteran had good contact with reality and was 
able to organize his thoughts and express himself, with 
normal speech.  His affect demonstrated mild tension and 
anxiety, as opposed to being flat.  The veteran's memory was 
also good and he had some insight.  

The veteran's statements as to the frequency and severity of 
his symptoms have been considered.  However, the Board 
attaches greater probative weight to the clinical findings of 
skilled, unbiased professionals than to the veteran's 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that interest in the outcome of a proceeding 
may affect the credibility of testimony).  The preponderance 
of the evidence is against the assignment of an evaluation in 
excess of 30 percent.  38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9411 (2003).  

Additionally, the Board concurs with the RO's conclusion that 
there is no evidence of exceptional or unusual circumstances 
in this case which could support an extraschedular rating for 
the right lower extremity disability.  Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996) (noting that the Board is not 
precluded from affirming a conclusion of the RO that the 
criteria for extraschedular consideration have not been met); 
VAOPGCPREC 6-96 at para. 18 (Aug. 16, 1996).  Section 
3.321(b)(1) provides that in the exceptional case "where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."

In this case, there is no indication that the disability 
picture associated with the veteran's PTSD is so exceptional 
or unusual that the normal provisions of the rating schedule 
do not adequately compensate the veteran for such disability.  
The veteran's PTSD has not resulted in frequent 
hospitalization or marked interference with employment.  As 
noted above, a VA examiner indicated that the veteran's 
unemployability stems more from his polysubstance abuse.  The 
medical evidence on file describes symptoms of moderate PTSD 
and the 30 percent rating under Diagnostic Code 9411 
contemplates this.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
evidence does not reflect other symptomatology associated 
with the veteran's disability which would warrant increased 
compensation, and there is simply no indication that symptoms 
attributable to the PTSD have resulted in such extreme 
impairment as to warrant an extraschedular evaluation.  
Accordingly, referral for consideration of a rating in excess 
of 30 percent under 38 C.F.R. § 3.321(b)(1) is not warranted. 




ORDER

Entitlement to service connection for a right hand disability 
is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for left ear hearing loss 
is denied.

Entitlement to a disability rating in excess of 30 percent 
for PTSD is denied.



	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



